Citation Nr: 0103782	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-24 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) due to tobacco use.

2.  Entitlement to service connection for hypertension due to 
tobacco use.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


REMAND

The veteran had active service from January 1945 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office, (RO) 
in Reno, Nevada.

Nicotine dependence may be considered a disease for VA 
compensation purposes.  In May 1987, the VA General Counsel 
issued a precedential opinion on the subject of secondary 
service connection based upon nicotine dependence.  This 
opinion provided that two principal questions must be 
answered to resolve a claim for benefits for tobacco-related 
disability secondary to nicotine dependence.  They are (1) 
whether the veteran acquired a dependence on nicotine during 
service; and (2) whether nicotine dependence which arose 
during service may be considered the proximate cause of 
disability occurring after service.  General Counsel pointed 
out that a determination of whether a veteran is dependent on 
nicotine is a medical issue and that according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), as applied to the 
specific circumstances surrounding nicotine use, nicotine 
dependence may be described as a maladaptive pattern of 
nicotine use leading to clinically significant impairment or 
distress, as manifested by three or more of the following 
criteria occurring at any time in the same 12-month period: 

(1) tolerance, as manifested by the absence of nausea, 
dizziness, and other characteristic symptoms despite use 
of substantial amounts of nicotine or a diminished 
effect observed with continued use of the same amount of 
nicotine-containing products; 

(2) withdrawal, marked by appearance of four or more of 
the following signs within twenty-four hours of abrupt 
cessation of daily nicotine use or reduction in the 
amount of nicotine used: 

(a) dysphoric or depressed mood; 
(b) insomnia; 
(c) irritability, frustration, or anger; 
(d) anxiety; 
(e) difficulty concentrating; 
(f) restlessness; 
(g) decreased heart rate; or 
(h) increased appetite or weight gain; or by use of 
nicotine or a closely related substance to relieve 
or avoid withdrawal symptoms; 

(3) use of tobacco in larger amounts or over a longer 
period than was intended; 

(4) persistent desire or unsuccessful efforts to cut 
down or control nicotine use; 

(5) devotion of a great deal of time in activities 
necessary to obtain nicotine (e.g., driving long 
distances) or use nicotine (e.g., chain-smoking); 

(6) relinquishment or reduction of important social, 
occupational, or recreational activities because of 
nicotine use (e.g., giving up an activity which occurs 
in smoking-restricted areas); and 

(7) continued use of nicotine despite knowledge of 
having a persistent or recurrent physical or 
psychological problem that is likely to have been caused 
or exacerbated by nicotine.

VAOPGCPREC 19-97; Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), at 181, 243-45.

Effective on June 9, 1998, 38 U.S.C.A. § 1103 (West 1991 & 
Supp. 1998) was enacted.  This statute prohibits service 
connection for disability which resulted from disease or 
injury attributable to the use of tobacco products during a 
veteran's active service.  This provision is exclusively 
applicable to claims filed after June 9, 1998.  If a claim 
for VA benefits was filed on or before June 9, 1998, previous 
law still applies because where a law or regulation changes 
after a claim has been filed or reopened, but before 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies unless 
Congress provided otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991). 

There is no evidence nor is there any argument that the 
veteran acquired COPD or hypertension at any time during or 
within one year after service.  Clinical evidence on file 
shows that the veteran was first diagnosed with COPD and 
hypertension during the early to mid-1990's, many years he 
separated active military service. 

In October 1998, the veteran was provided with pulmonary and 
cardiovascular examinations.  The specialist for pulmonary 
diseases concluded that that the veteran incurred a nicotine 
dependency during his military service and that his COPD was 
etiologically related to the nicotine dependency.  The 
physician who examined the veteran for hypertension failed to 
provide any opinion as to whether or not the veteran's 
hypertension was related to nicotine dependence or cigarette 
smoking.

As noted above, a diagnosis of nicotine dependence must be in 
accordance with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  The VA 
Schedule for Rating Disabilities provides as follows:

If the diagnosis of a mental disorder 
does not conform to DSM-IV or is not 
supported by the findings on the 
examination report, the rating agency 
shall return the report to the examiner 
to substantiate the diagnosis.

38 C.F.R. § 4.125(a).  The diagnosis of nicotine dependence 
provided by the pulmonary specialist did not conform to DSM-
IV and is not supported by the findings on the examination 
report.  Inasmuch as this diagnosis is listed as a 
psychiatric disorder, the veteran should be accorded an 
examination by a psychiatrist to determine whether he 
acquired a nicotine dependence during his military service.  
Additionally, an opinion should be obtained from the 
physician who examined the veteran for hypertension as to 
whether or not the veteran's hypertension is related to 
nicotine dependence or cigarette smoking.

It is noteworthy, as pointed out by the RO, that the only 
evidence on file that the veteran actually commenced smoking 
in service consists of statements of the veteran himself.  
That is, there is no objective evidence that the veteran 
actually began using tobacco during service or for many years 
thereafter.  The first objective medical evidence on file 
noting that the veteran was a smoker is in 1990.  
Additionally, the RO pointed out several minor 
inconsistencies in statements the veteran had provided other 
VA and private physicians about when he actually stopped 
smoking and, one private hospital record from March 1997 
indicates that the veteran reported that he had been smoking 
for 25 years, and of course this would have meant the veteran 
actually started smoking in approximately 1972, many years 
after service.

The Board notes that, during the pendency of the veteran's 
appeal, there has been a significant change in the law.  More 
specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Public L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law redefines the obligations of the VA with respect to the 
duty to assist.  This change in the law is applicable to all 
claims filed before the date of enactment and not yet 
finalized of that date.

The RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  It would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  Accordingly, the 
case is REMANDED for the following:

1.  The RO should obtain any pertinent 
treatment records subsequent to October 
1998 and associate any records obtained 
with the claims folder.  The veteran 
should be requested to sign any necessary 
authorization for release of any private 
medical records to the VA.  

2.  The veteran should be provided an 
examination by a psychiatrist to 
determine whether he met the criteria for 
a diagnosis of nicotine dependence prior 
to the time he discontinued smoking and, 
if so, when this disorder began.  The 
claims folder must be made available to 
the physician conducting this 
examination.

3.  Thereafter the RO should return the 
report of the October 1998 examination 
for hypertension to the examiner and 
request that he offer an opinion as to 
the etiology of the veteran's 
hypertension.  If this examiner is no 
longer available or if this examiner 
determines that a new examination would 
be helpful, the veteran should be 
scheduled for a new examination.  If the 
psychiatrist substantiates the diagnosis 
of nicotine dependence and indicates that 
this disorder began during the veteran's 
military service, the examiner should 
express an opinion as to whether it is 
more, less or equally likely that the 
veteran's hypertension is causally or 
etiologically related to a nicotine 
dependence manifested in service followed 
by years of cigarette smoking after 
service.  If the psychiatrist opines that 
the veteran did not acquire a nicotine 
dependence during service, an opinion 
should be offered as to whether the 
veteran's hypertension is causally or 
etiologically rated to his use of tobacco 
products during his military service from 
1945 to 1946, as opposed to his post-
service tobacco use.

4.  If either of the VA examination 
reports is inadequate or fails to provide 
an adequate opinion then that report must 
be returned to the examiner for 
corrective action.

5.  The RO should then review the claims 
file and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in Sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107), are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
which contains notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


